Citation Nr: 1223503	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-41 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This claim was previously denied by the Board in September 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2010, the Court granted a joint motion to remand this issue back to the Board.  The case was subsequently remanded by the Board in December 2010 for further evidentiary development.  

In January 2007, the Veteran testified at a hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  The Veterans Law Judge who presided over this hearing has ceased employment with the Board.  In a June 2009 letter, the Board notified the Veteran that the law provides that the Veterans Law Judge who conducted a hearing in a case is to participate in the final determination of the Veteran's claim.  38 C.F.R. § 20.707 (2011).  The letter offered the Veteran a new hearing and attempted to inform him that if he did not respond within 30 days, the Board would assume he did not want an additional hearing.  The Veteran has not responded to the letter, and as such, a decision will be made on the appellate record as it is.  


FINDING OF FACT

Hypertension did not manifest during, or as a result of, active military service, nor was it caused by or aggravated by a service-connected disability.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2002, December 2004, April 2006 and May 2007 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with all required notice until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2003, April 2009 and January 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its December 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and obtained updated VA Medical Center (VAMC) records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Hypertension may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran contends that he is entitled to service connection for hypertension.  Specifically, the Veteran has argued that this condition is secondary to his service-connected diabetes mellitus.  However, as will be discussed in the following section, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

Service treatment records fail to reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  The Veteran's May 1968 separation examination does note a systolic blood pressure of 130 and a diastolic blood pressure of 90 (130/90).  However, no actual diagnosis of hypertension was assigned at this time.  

VA treatment records confirm that the Veteran has since been diagnosed with hypertension.  The earliest evidence of record to mention hypertension is a VA treatment record dated August 1999, noting that the Veteran was on blood pressure medication.  A September 1999 record confirms a diagnosis of hypertension.  Subsequent records reflect continued treatment for hypertension.  However, none of these records suggest any relationship between the Veteran's hypertension and active military service.  Likewise, none of these records suggest hypertension is secondary to a service-connected disability, to include diabetes mellitus.  

The Veteran was afforded a VA examination in February 2003.  The examiner noted that the Veteran was originally diagnosed with diabetes mellitus in November 2002.  The Veteran reported a 20 year history of high blood pressure at this time.  Diagnoses of hypertension, diabetes mellitus, and obesity were assigned.  The examiner opined that the Veteran's hypertension was not etiologically related to his diabetes mellitus.  The examiner offered no rationale in support of this opinion.  

The Veteran was afforded an additional VA examination for his hypertension in April 2009.  The examiner was unable to offer an opinion as to whether the Veteran's hypertension initially manifested during service without resorting to mere speculation.  The examiner explained that the available medical records cited the date of onset to be in the early 1980s.  Specifically, the examiner noted an April 2003 renal consultation note in which the Veteran indicated that he had been aware of hypertension since 1984.  While the Veteran reported elevated blood pressure in service, this was not substantiated by the medical evidence of record.  The examiner noted that while the separation examination did note a high blood pressure reading, a diagnosis of hypertension is not made on a single reading alone.  

Finally, the Veteran was most recently afforded a VA examination in January 2011.  The Veteran reported that he had been hypertensive since his return from Vietnam in 1968, but he was not placed on medication until he began treatment at VA.  After examining the Veteran and reviewing the evidence of record, the examiner opined that the Veteran's current hypertension was not caused by any condition diagnosed during active duty.  The examiner explained that during the Veteran's two years of active duty, he did not have a diagnosis of hypertension or evaluation of hypertension recorded in his records.  While the Veteran did have a blood pressure reading of 130/90 upon separation from active duty, there was no history of hypertension and hypertension cannot be diagnosed with one isolated blood pressure reading.  It was not until the late 1990s that the record reflected an actual diagnosis of hypertension.  The examiner also opined that the Veteran's hypertension was not caused by or a result of diabetes mellitus.  The examiner explained that the Veteran's hypertension manifested before or around the same time as his diabetes mellitus.  Finally, the examiner concluded that there was no objective data of record to support a finding that the Veteran's hypertension had been worsened or increased by his diabetes mellitus.  

Analysis

The Board will first address the Veteran's assertion that his hypertension is secondary to his diabetes mellitus.  The Veteran testified during his January 2007 hearing that he had been told by VA physicians that his diabetes mellitus was aggravating his hypertension.  However, the preponderance of the evidence of record does not support this assertion.  The record contains no competent opinion linking the Veteran's diabetes mellitus to his hypertension, or, suggesting that the Veteran's diabetes mellitus has worsened his hypertension.  Rather, the February 2003 and January 2011 VA examiners opined that the Veteran's diabetes mellitus did not cause his hypertension.  The January 2011 VA examiner explained that since hypertension was diagnosed before or around the same time as diabetes mellitus, diabetes mellitus would not be the cause of the Veteran's hypertension.  The examiner also found no objective data of record to support the claim that hypertension was aggravated by diabetes mellitus.  As such, the preponderance of the evidence demonstrates that hypertension was neither caused by nor aggravated by service-connected diabetes mellitus.  

Likewise, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  The Veteran's service treatment records do not reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  The Board recognizes that the Veteran's separation examination notes a blood pressure of 130/90.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  While this reading on its own meets this criteria, the regulations require that to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See id at (Note 1).  The record only contains one blood pressure reading at the time of separation, and as noted by the VA examiners of record, hypertension cannot be diagnosed based on a single blood pressure reading.  As such, this is not evidence of hypertension during military service.  

Post-service treatment records also fail to relate the Veteran's hypertension to military service.  The first evidence of record diagnosing hypertension is from 1999 - approximately 31 years after the Veteran's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Neither this record, nor subsequent records, suggests that the Veteran's hypertension was related to military service or that it had existed for the past three decades.  Finally, the January 2011 VA examiner opined that hypertension did not manifest during active military service.  As such, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes his hypertension has been aggravated by diabetes mellitus.  However, the record contains no evidence to suggest that the Veteran has the requisite training to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran has testified to being told by VA physicians that there is a relationship, this assertion is not supported by the evidence of record.  In fact, the VA examiners of record have consistently opined that there is no relationship between these two disorders.  As such, the Veteran's assertion that his hypertension has been aggravated by his diabetes mellitus does not demonstrate that service connection is warranted.  

The Board notes that the Veteran also testified to receiving treatment for hypertension two to three years after his separation from active duty.  He stated that the medication made him sick so he quit taking it and did not again seek treatment for hypertension until 1995.  The Board does not find this assertion to be credible.  During his February 2003 VA examination, the Veteran reported a history of high blood pressure for about 20 years - or sometime around 1983.  The April 2009 VA examiner also transcribed an April 2003 renal consultation note in which the Veteran indicated that he was aware of hypertension since 1984.  It is not until after the Veteran filed a claim for VA benefits that he began reporting a history of elevated blood pressure since his return from Vietnam.  As such, the Board does not find this assertion to be credible.  

Finally, the Board recognizes that the April 2009 VA examiner indicated that an opinion as to whether or not the Veteran's hypertension began during military service could not be provided without speculation.  However, the subsequent VA examiner of January 2011 did opine that hypertension did not manifest during military service.  Also, as noted in the previous section, the Veteran himself has provided statements to suggest that hypertension did not manifest until sometime in the 1980s.  As such, the examiners refusal to offer an opinion due to its speculative nature does not suggest that service connection is indeed warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


